Title: From Louisa Catherine Johnson Adams to Mary Smith Cranch, 27 August 1810
From: Adams, Louisa Catherine Johnson
To: Cranch, Mary Smith



St Petersburg 27th August 1810

I recieved your very kind letter my dear Aunt a few days since and hasten to answer it although without hopes of its my letter’s arriving at its destination owing to the Danes who capture every American Vessel either passing the Sound or the Belts I have written by every opportunity but we have heard of the capture of almost every vessel which contain’d our letters it is shocking to think of the immense property which these pirates have taken from the Americans and I hope our government will shortly take some efficient measures to check their rapacity—
I thank you sincerely for the particular details which you wrote me concerning my darling boys assure yourself that every thing relating to them however minute will ever prove highly interesting to their father and myself and I only fear that it must prove tedious to you—
You who know the anxiety I suffer’d on account of John’s health can readily concieve how delighted I felt on reading your letter I trust he will suffer no more from the same cause and that his constitution will become stronger he has arrived reached the age which at which we may expect a favorable turn and lay in a stock of that blessing health without which we can derive but little enjoyment I entreat you to pay particular attention to their teeth George has I suppose nearly shed his John will now I suppose begin to lose his and I request you will be careful to have the teeth extracted so as to make room for the new ones—
Tell my dear Mother that I have received the box she was so good to send me and am much obliged to her Mr Harrod went to Koningsburg and will not come to Petersburg this season present me affectionately to them all how ardently I wish the time was come for us to return the quiet and easy life I led in Amera (nothwithstanding politics) totally unfitted me for the splendor of this luxurious court.—
Our family here are all well Charles preserves his beauty, his size and his health and is altogether a very fine boy—
Adieu my dear Aunt make my best respects to Mr Cranch Kiss my sweet boys for me and tell them how happy I am to hear of their improvement and their good behaviour which if possible encreases the tender affections I bear them and believe me ever affectionately your niece
L. C. A.